Citation Nr: 0002111	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  99-05 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
low back disability.

2.  Entitlement to service connection for neck and cervical 
spine disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to January 
1992, and from March 1994 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran initially requested a Board 
hearing at the RO before a Member of the Board.  However, he 
subsequently waived his right to an in-person hearing and 
chose to have a videoconference hearing before a Member of 
the Board.  The videoconference hearing was held in September 
1999 before the undersigned Board Member.


REMAND

The veteran testified at the videoconference hearing that he 
had received treatment after service only from the VA Medical 
Center in Muskogee.  The veteran indicated that he had been 
receiving treatment there since about June 1998, primarily 
for his service-connected low back disability.  However, he 
also testified that he went to the VA complaining of tinnitus 
in 1998.  In addition, he testified that he had been told 
that he had degenerative disc disease or degenerative joint 
disease of the cervical spine.  The evidence of record does 
not contain any VA outpatient treatment records.  These 
records are in the possession of the VA and are relevant to 
his claims.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(per curiam). 

In regard to the claim for a rating in excess of 10 percent 
for the service-connected low back disability, the veteran 
underwent a VA examination in December 1998.  The examiner 
noted that the veteran had chronic lumbosacral spine strain 
with moderate functional loss in his back primarily due to 
pain.  However, the examiner did not describe the functional 
impairment due to pain or provide other information needed 
for rating purposes.  See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.  

In addition, the RO should request the 
veteran to submit medical evidence which 
of a nexus between his current cervical 
spine and tinnitus disabilities and his 
military service or service-connected 
disability.

2.  The RO should request all of the 
veteran's treatment records from the 
Muskogee VA Medical Center from June 1997 
to the present.

3.  Then, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected low back 
disability.  All indicated studies, 
including range of motion studies in 
degrees, should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  Any excursion of motion 
accompanied by pain should be 
specifically identified, and the examiner 
should be requested to assess the extent 
of any pain.  The physician should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  To the extent possible, 
the examiner should distinguish the 
manifestations of the service-connected 
disability from those of any other 
disorder present.  The veteran's claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
prior to the examination.  The 
examination report is to reflect whether 
a review of the claims file was made.  
The examination report must be typed.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated development 
and readjudicate the issues on appeal.  
In readjudicating the veteran's claim for 
a rating in excess of 10 percent for the 
low back disability, the RO should 
consider all pertinent diagnostic codes 
under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




